Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 17/127,750 filed on September 02, 2022.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
4.	Applicant’s election with traverse of claims 1-12, Group I in the reply filed on 09/02/2022 is acknowledged.
5.	Claims 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species claims, there being no allowable generic or linking claim.
6. The applicant has stated that the present application is not a PCT application or a national phase entry from an international application. Therefore, the restriction requirement, submitted on 07/07/2022 has been withdrawn and examined all claims 1-22. It is suggested to remove App# PCT/US21/72111 which is shown under child applications/relationship tab.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-15, 21-22 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being anticipated by Chen et al. (2018/0233457 A1).
Regarding independent claim 1, Chen et al. teaches an integrated circuit (IC), comprising (Fig. 1):
an IC die (20, para [0019]) comprising a plurality of die sides (left, right, front and back), the IC die (20) comprising:
an active semiconductor layer (resides in the die 20, active component, para [0020]) disposed in a horizontal plane (X direction plane); and
a metallization structure (28, para [0019]) comprising a plurality of die interconnects (para [0020]) electrically coupled to the active semiconductor layer;
one or more input/output (I/O) signal fan-out interconnects (para [0019]) each disposed in a fan-out area among one or more fan-out areas (see the annotated figure below) each adjacent to a different die side (left, right) among the plurality of die sides of the IC die (20) in the horizontal plane, the one or more I/O signal fan-out interconnects (para [0019]) electrically coupled to one or more die interconnects among the plurality of die interconnects (para [0020]); and
an electro-magnetic interference (EMI) shield (14/16, para [0019]) comprising one or more vertical interconnect accesses (vias) (16) each disposed in the fan-out area (see the annotated figure below) among the one or more fan-out areas.

    PNG
    media_image1.png
    283
    766
    media_image1.png
    Greyscale

Regarding claim 2, Chen et al. teaches wherein (Fig. 1), the one or more vias (16) are not electrically coupled to any I/O signal fan-out interconnect among the one or more I/O signal fan-out interconnects (para [0019]).

Regarding claim 3, Chen et al. teaches wherein (Fig. 1), each of the one or more vias (16) is disposed in a same fan-out area on only one side (left) among the plurality of die sides of the IC die (20).
Regarding claim 4, Chen et al. teaches wherein (Fig. 1):
a first one or more vias (16) among the one or more vias is disposed in a first fan-out area (left: see figure in claim 1) among the one or more fan-out areas; and
a second one or more vias (16) among the one or more vias is disposed in a second fan-out area (right: see figure in claim 1) among the one or more fan-out areas different from the first fan-out area.
Regarding claim 5, Chen et al. teaches wherein (Fig. 1), the one or more vias (16) are disposed in each of the one or more fan-out areas (see figure in claim 1) disposed on each die side among the plurality of die sides (left, right, front and back).
Regarding claim 6, Chen et al. teaches wherein (Fig. 1): 
the active semiconductor layer (20) comprises an active surface (front surface: bottom surface) and an inactive surface (back surface or top surface) opposite the active surface; and 
the metallization structure (28) is adjacent to the active semiconductor layer (20); and further comprising:
a conductive layer (14) adjacent to the inactive surface (back or top surface) of the active semiconductor layer (20), the conductive layer (14) electrically coupled to at least one via (16) among the one or more vias.
Regarding claim 7, Chen et al. teaches wherein (Fig. 1): 
the metallization structure (28) comprises one or more metallization layers; and 
at least one via (16) among the one or more vias is electrically coupled to a ground metal line (the shielding element 16 through the first circuit layer 28, and are configured to connect to a grounding circuit, para [0024]) in a metallization layer among the one or more metallization layers (28).
Regarding claim 8, Chen et al. teaches wherein (Fig. 1), further comprising a metal pillar (22, para [0020]) electrically coupling the ground metal line (para [0024]) to the active semiconductor layer.
Regarding claim 9, Chen et al. teaches wherein (Fig. 1), the IC die (20) further comprises a passivation layer (dielectric layer in 28) disposed between the active semiconductor layer (20) and the metallization structure (28).
Regarding claim 10, Chen et al. teaches wherein (Fig. 1), further comprising a metal pillar (22) extending through the passivation layer and electrically coupling a ground metal line (para [0024]) to the active semiconductor layer (20).
Regarding claim 11, Chen et al. teaches wherein (Fig. 1), the metallization structure (28) further comprises a substrate metallization layer (pad of the conductor 30) comprising at least one substrate metal interconnect coupled to the ground metal line (para [0024]), and further comprising:
at least one external interconnect (30, para [0024]) coupled to the at least one substrate metal interconnect.
Regarding claim 12, Chen et al. teaches wherein (Fig. 1), integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio (radio frequency integrated circuit (RFIC) para [0002]); a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter.
Regarding independent claim 13, Chen et al. teaches a method of fabricating an integrated circuit (IC), comprising (Figs. 1-3):
forming an electro-magnetic interference (EMI) shield (14/16, para [0019]) comprising: 
forming one or more vertical interconnect accesses (vias) (16) in a fan-out area (see the annotated figure below) among one or more fan-out areas on a carrier (10, para [0025]); 
forming an IC die (20, para [0026]) comprising a plurality of die sides (left/right/front/back), comprising: 
forming an active semiconductor layer (resides in the die 20, active component, para [0020]) disposed in a horizontal plane (X direction plane); and
forming a metallization structure (28, para [0019]) comprising a plurality of die interconnects (para [0020]) electrically coupled to the active semiconductor layer (20); and 
disposing the IC die (20) on the carrier (10) such that the one or more fan-out areas (see figure below) are each adjacent to a different die side (left, right) among the plurality of die sides.

    PNG
    media_image1.png
    283
    766
    media_image1.png
    Greyscale

Regarding claim 14, Chen et al. teaches wherein (Figs. 1-3), further comprising: 
forming one or more input/output (I/O) signal fan-out interconnects (para [0019]) each disposed in the fan-out area (see figure in claim 13) among the one or more fan-out areas; and 
electrically coupling the one or more I/O signal fan-out interconnects (para [0019]) to one or more die interconnects (para [0020]) among the plurality of die interconnects.
Regarding claim 15, Chen et al. teaches wherein (Figs. 1-3), further comprising not electrically coupling any vias among the one or more vias (16) to the one or more I/O signal fan-out interconnects (para [0019]).
Regarding claim 21, Chen et al. teaches wherein (Figs. 1-3), further comprising forming a conductive layer (14) adjacent to an inactive surface (upper/back surface) of the active semiconductor layer (20) and electrically coupled to at least one via (16) among the one or more vias.
Regarding claim 22, Chen et al. teaches wherein (Figs. 1-3), forming the metallization structure (28) comprises: 
forming a first metallization layer comprising a ground metal line (para [0024]) electrically coupled to the one or more vias (16); and 
forming a second metallization layer comprising the plurality of die interconnects (para [0020]) electrically coupled to the active semiconductor layer (20).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2018/0233457 A1) as applied to claim 13 above, and further in view of Kikuchi et al. (2013/0026632 A1).
Regarding claim 16, Chen et al. teaches all of the limitations of claim 13 from which this claim depends.
Chen et al. teaches wherein (Figs. 1-3), further comprising forming a metal seed layer (12, see Fig. 2B) disposed on the carrier (10).
Chen et al. is silent of disclosing wherein, forming the one or more vias in the fan-out area among the one or more fan-out areas comprises:
disposing a passivation layer on the metal seed layer; 
patterning the passivation layer to form one or more openings in the passivation layer such that each opening among the one or more openings is disposed in the fan-out area among the one or more fan-out areas; and 
disposing a metal material in the one or more openings to form the one or more vias.
Kikuchi et al. teaches wherein (Figs. 7a-d), forming the one or more vias (301, para [0203]) in the fan-out area among the one or more fan-out areas comprises:
disposing a passivation layer (103 resin material, [0202]) on the circuit pattern (141/a-b, para [0201]);
patterning the passivation layer (103) to form one or more openings (hole, para [0203], [0206]) in the passivation layer (103) such that each opening among the one or more openings is disposed in the fan-out area among the one or more fan-out areas; and 
disposing a metal material (301 electroconductive material, para [0203]) in the one or more openings (hole) to form the one or more vias (301).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the processing steps as taught by Kikuchi et al., in order to form the lateral-to-element via 301 and connecting to this connecting pad, a wiring line 143 for connection with this via (¶206), an alternative way of forming the via element.
Regarding claim 17, Chen et al. and Kikuchi et al. teach all of the limitations of claim 16 from which this claim depends.
Chen et al. teaches wherein (Fig. 3), further comprising removing (part of 12, see Fig. 2E) the metal seed layer (15, see Fig. 3).
Regarding claim 18, Chen et al. and Kikuchi et al. teach all of the limitations of claim 16 from which this claim depends.
Chen et al. teaches wherein (Fig. 2D), further comprising disposing an overmolding compound (24) above the carrier (10) and over the one or more vias (16) and the IC die (20).
Regarding claim 19, Chen et al. and Kikuchi et al. teach all of the limitations of claim 18 from which this claim depends.
Chen et al. teaches wherein (Fig. 2E), further comprising grinding down a top surface of the overmolding compound (24) to a top surface of the one or more vias (16) to expose (see Fig. 2E) the top surface of the one or more vias (16).
Regarding claim 20, Chen et al. and Kikuchi et al. teach all of the limitations of claim 19 from which this claim depends.
Chen et al. teaches wherein (Fig. 3), further comprising removing (para [0028]) the carrier (10).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819